PER CURIAM.
Although this case reflects a tragic workplace accident that cost Olegario Rin-con his life, there was insufficient evidence that his supervisors acted with culpable negligence within the meaning of section 440.11(l)(b), Florida Statutes (2009), as is required to remove this case from the ambit of the laws of Worker’s Compensation. See Fla. Dep’t of Transp. v. Juliano, 864 So.2d 11, 16 (Fla. 3d DCA 2003) (holding there was no evidence of culpable negligence where supervisors were merely aware of poor condition and could have done more to remedy it); Mekamy Oaks, Inc. v. Snyder, 659 So.2d 1290, 1291 (Fla. 5th DCA 1995) (holding supervisor’s removal of safety switch did not amount to crime of culpable negligence). Summary judgment is affirmed.